



Exhibit 10.4




FIRST AMENDMENT TO THE AGREEMENT AND PLAN OF MERGER


This First Amendment (this “Amendment”) is made and entered into as of April 11,
2019, by and among Invesco Ltd., a Bermuda exempted company (“Buyer”), Gem
Acquisition Corp., a Delaware corporation (“Merger Sub”), Gem Acquisition Two
Corp., a Delaware corporation (“Merger Sub 2”), MM Asset Management Holding LLC,
a Delaware limited liability company (“Parent”), and Oppenheimer Acquisition
Corp., a Delaware corporation (the “Company,” and together with Buyer, Merger
Sub, Merger Sub 2 and Parent, the “Parties,” and each a “Party”), and amends the
Agreement and Plan of Merger, dated as of October 17, 2018 (the “Agreement”), by
and among the Parties. Capitalized terms not otherwise defined in this Amendment
shall have the respective meanings set forth in the Agreement.


WITNESSETH:


WHEREAS, the Parties desire to enter into this Amendment to amend the Agreement
pursuant to Section 10.1 of the Agreement as set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained in this Amendment and the Agreement, the Parties, each
intending to be legally bound, agree as follows:


1.
Amendments.



(a)    The definition of “Accredited Shareholder” in Section 1.1 of the
Agreement is deleted and replaced in its entirety with the following definition:


“Accredited Shareholder” means any holder of Shares (other than Restricted
Shares) who has completed and delivered to the Company, prior to the Election
Deadline, an investor questionnaire certifying that such Shareholder is an
“accredited investor” as defined in Rule 501 of the Securities Act.
(b)    The following definition of “Certification” is added to Section 1.1 of
the Agreement, immediately following the definition of “Certificates”:


“Certification” has the meaning set forth in Section 2.5(b).
(c)    The following definitions of “Election”, “Election Deadline” and
“Election Period” are added to Section 1.1 of the Agreement, immediately
following the definition of “Effective Time”:


“Election” has the meaning set forth in Section 2.5(b).
“Election Deadline” has the meaning set forth in Section 2.5(b).
“Election Period” has the meaning set forth in Section 2.5(b).


(d)    The definition of “Per Share Accredited Closing Stock Consideration” in
Section 1.1 of the Agreement is deleted in its entirety and replaced with the
following definition of “Per Share Accredited Closing Cash Consideration.” All
instances of the defined term “Per Share Accredited Closing Stock Consideration”
in the Agreement are replaced with the defined term “Per Share Accredited
Closing Cash Consideration.”


“Per Share Accredited Closing Cash Consideration” means the dollar amount equal
to the Adjusted Preferred Stock Consideration multiplied by the Liquidation
Preference divided by the Fully-





--------------------------------------------------------------------------------





Diluted Shares.


(e)    The following definitions of “Per Share Accredited Closing Preferred
Stock Consideration” and “Per Share Accredited Closing Consideration” are added
to Section 1.1 of the Agreement, immediately following the definition of “Per
Share Accredited Closing Cash Consideration”:


“Per Share Accredited Closing Preferred Stock Consideration” means the Adjusted
Preferred Stock Consideration divided by the Fully-Diluted Shares.
“Per Share Accredited Closing Consideration” means, collectively, (a) the Common
Stock Consideration divided by the Fully-Diluted Shares and (b) the Per Share
Accredited Closing Cash Consideration; provided, that solely with respect to
Shares as to which a valid Election is made pursuant to Section 2.5(b), this
clause (b) shall instead be deemed to refer to the Per Share Accredited Closing
Preferred Stock Consideration in lieu of the Per Share Accredited Closing Cash
Consideration.


(f)    Section 2.5(a) of the Agreement is amended and restated in its entirety
to read as follows:


(a)Exchange Agent. Prior to the Effective Time, Buyer shall engage a bank or
trust company reasonably satisfactory to the Company to act as exchange agent in
connection with the Merger (the “Exchange Agent”). At or prior to the Effective
Time, Buyer shall deposit, or cause to be deposited, with the Exchange Agent, in
trust for the benefit of the holders of Shares issued and outstanding
immediately prior to the Effective Time, (i) cash and evidence of book-entry
shares representing an amount of cash and a number of shares of Buyer Common
Stock and Buyer Preferred Stock sufficient to pay the Accredited Shareholders
the Per Share Accredited Closing Consideration pursuant to Section 2.4(a) in
respect of each Share held by such holders, (ii) an amount of cash sufficient to
pay the Non-Accredited Shareholders the Per Share Closing Consideration Value
pursuant to Section 2.4(a) in respect of each Share held by such holders, and
(iii) an amount of cash sufficient to pay such holders in lieu of fractional
shares pursuant to Section 2.5(i) (such shares of Buyer Common Stock and Buyer
Preferred Stock, together with such cash, the “Exchange Fund”). The Exchange
Fund shall not be used for any purpose that is not expressly provided for in
this Agreement.


(g)    Section 2.5(b) of the Agreement is amended and restated in its entirety
to read as follows:


(b)Election and Exchange Procedures.
(i) To receive the Per Share Accredited Closing Consideration, each eligible
Shareholder must certify, in accordance with the provisions of this Section
2.5(b) and the terms of the Letter of Transmittal, that such Shareholder is an
“accredited investor” as defined in Rule 501 of the Securities Act (the
“Certification”).
(ii) Each Accredited Shareholder may elect (the “Election”), in a request made
in accordance with the provisions of this Section 2.5(b) and the terms of the
Letter of Transmittal, to receive the Per Share Accredited Closing Preferred
Stock Consideration in lieu of the Per Share Accredited Closing Cash
Consideration.
(iii) The Company will deliver or mail or will cause to be delivered or mailed
to each holder of Shares (other than Restricted Shares) a letter of transmittal,
substantially in the form of Exhibit G hereto (a “Letter of Transmittal”), which
shall specify (A) that delivery of Shares (other than Restricted Shares) shall
be effected only upon proper delivery of a fully completed and duly executed
Letter of Transmittal together with the related certificates representing Shares
(“Certificates”), if any, in accordance therewith to the Company, the Subsequent
Surviving Corporation or the Exchange Agent, as applicable, (B) instructions for
use in surrendering such Shares and receiving the applicable Per Share Merger
Consideration in respect of the Shares evidenced thereby, and (C) in the case of
Accredited





--------------------------------------------------------------------------------





Shareholders, instructions to permit eligible Shareholders to make the
Certification and exercise their right to make an Election.
(iv) The Company shall initially make available and mail the Letter of
Transmittal, not less than twenty (20) business days prior to the anticipated
Election Deadline, to each Shareholder as of the Business Day prior to such
mailing date, and following such mailing date, shall use all reasonable efforts
to make available as promptly as possible the Letter of Transmittal to any
Shareholder who requests such Letter of Transmittal prior to the Election
Deadline. The time period between such mailing date and the Election Deadline is
referred to herein as the “Election Period.”
-(v) Any Certification and Election shall have been made properly only if the
Exchange Agent shall have received, during the Election Period, a Letter of
Transmittal properly completed and signed and each such Certificate, if
applicable. As used herein, unless otherwise agreed upon in advance by the
Parties, “Election Deadline” means 5:00 p.m., New York time, on the date that
the Parties shall agree is as near as practicable to five (5) Business Days
preceding the Closing Date.
(vi) If an eligible Shareholder fails to make a proper Certification (none of
Parent, the Company, the Buyer or the Exchange Agent being under any duty to
notify any Shareholder of any such defect) but otherwise completes a valid
Letter of Transmittal, such Shareholder, subject to this Section 2.5(b), shall
only be entitled to receive the Per Share Closing Consideration Value as a
Non-Accredited Shareholder, unless a proper Certification is thereafter timely
made prior to the Election Deadline. For the avoidance of doubt and subject to
Section 2.5(f), any Shareholder who submits a properly completed Letter of
Transmittal after the Election Deadline, shall only be entitled to receive the
Per Share Closing Consideration Value as a Non-Accredited Shareholder.
(vii) Any Accredited Shareholder may, at any time during the Election Period,
change or revoke such Accredited Shareholder’s Election by written notice to the
Exchange Agent prior to the Election Deadline accompanied, if applicable, by a
properly completed and signed revised Letter of Transmittal or, if applicable,
by withdrawal prior to the Election Deadline of his or her Certificates
previously deposited with the Exchange Agent. If any Election is not properly
made (none of Parent, the Company, the Buyer or the Exchange Agent being under
any duty to notify any Accredited Shareholder of any such defect), such Election
shall be deemed to be not in effect, and the Accredited Shareholder shall not be
entitled to receive the Per Share Accredited Closing Preferred Stock
Consideration in lieu of the Per Share Accredited Closing Cash Consideration,
unless a proper Election is thereafter timely made.
(viii) All Elections shall be automatically deemed revoked upon receipt by the
Exchange Agent of written notification from the Parties that this Agreement has
been terminated in accordance with the terms hereof.
(ix) Upon the receipt of a properly completed and duly executed Letter of
Transmittal and each such Certificate, if applicable, prior to the Election
Deadline, Buyer shall cause the Exchange Agent to, on the Closing Date following
the Effective Time, pay the holder of such Shares the applicable Per Share
Merger Consideration in consideration therefor, and such Shares and any related
Certificate shall be cancelled at and as of the Effective Time.
(x) Any Per Share Merger Consideration not paid at Closing due to a failure by a
Shareholder to deliver a properly completed and duly executed Letter of
Transmittal and any such Certificate, if applicable, prior to the Election
Deadline shall be held by the Exchange Agent in the Exchange Fund. Upon the
receipt of a properly completed and duly executed Letter of Transmittal and each
such Certificate, if applicable, any time after the Election Deadline, the
Exchange Agent shall, as soon as reasonably practicable thereafter, which shall
not exceed five (5) Business Days from receipt by the Exchange Agent of such
properly completed and duly executed Letter of Transmittal and Certificates, if
applicable, pay the holders of such Shares the applicable Per Share Merger
Consideration in





--------------------------------------------------------------------------------





consideration therefor, and such Shares and any related Certificate shall be
cancelled at and as of the Effective Time. Until so surrendered, each such
Shares (other than Shares representing Dissenting Shares) shall represent solely
the right to receive the Per Share Merger Consideration relating thereto.
(xi) Subject to the terms of this Agreement and the Letter of Transmittal, the
Buyer, in the exercise of its reasonable, good faith discretion, shall have the
right to make all determinations, not inconsistent with the terms of this
Agreement, governing the validity of the Letter of Transmittal and compliance by
any Shareholder with the Certification and Election procedures set forth herein.
(h)    The word “Parent” in the first sentence of Section 6.2(a)(iii) of the
Agreement is replaced with the word “Company”.


(i)    Section 2.7(a)(iii) of the Agreement is amended and restated in its
entirety to read as follows:


the Seed Capital Redemption Agreement, duly executed by Massachusetts Mutual
Life Insurance Company and OppenheimerFunds, Inc.;


(j)    Section 8.8(a) of the Agreement is amended by deleting the last sentence
thereof and replacing such sentence with the following:


To the extent included in the books and records of Parent or its Affiliates
(other than the Acquired Companies) and not included in the books and records of
the Acquired Companies, Parent and such Affiliates shall retain all Tax Returns,
schedules, and work papers and all material records and other documents relating
thereto of the Acquired Companies until the expiration of the later of (a) the
tenth (10th) anniversary of the Closing Date or (b) the date on which Taxes may
no longer be assessed under the applicable statutes of limitation, including any
waivers or extensions thereof.


(k)    Exhibit B to the Agreement is deleted and replaced in its entirety with
Exhibit B attached hereto.


(l)    Exhibit G to the Agreement is deleted and replaced in its entirety with
Exhibit G attached hereto.




2.    Registration Rights for Accredited Shareholders.    Buyer hereby agrees to
comply with the obligations applicable to it under Annex C of the Letter of
Transmittal, subject to the terms and conditions thereof, for the benefit of
each Accredited Shareholder (other than Parent and its Affiliates) that validly
delivers a Letter of Transmittal and receives Buyer Common Stock and/or Buyer
Preferred Stock in accordance with the terms of the Merger Agreement and the
Letter of Transmittal.


3.    Authorizations. Each Party hereby represents to the other Parties that it
has the requisite corporate or limited liability company, as applicable, power
and authority and has taken all corporate or limited liability company, as
applicable, action necessary to execute, deliver and perform its obligations
under this Amendment. This Amendment has been duly authorized, executed and
delivered by each Party and constitutes a valid and binding obligation of such
Party enforceable against such Party in accordance with its terms.


4.    Effectiveness; Waiver. This Amendment shall be effective as of the date
first written above following the execution of this Amendment by the Parties.
Any reference in the Agreement to “this Agreement” shall hereafter be deemed to
refer to the Agreement as amended by this Amendment, and any reference in the
Company Disclosure Schedule, the Buyer Disclosure Schedule and any of the
Ancillary Agreements to “the Agreement” or the “Merger Agreement”, as
applicable, shall refer to the Agreement as amended by this Amendment. Except as
expressly provided in this Amendment, all references in the Agreement, the
Company Disclosure Schedule and the Parent Disclosure Schedule to “the date
hereof” and “the date of this Agreement” and any references in any Ancillary
Agreements to the date of the Agreement shall refer to October 17, 2018. The
execution, delivery and performance of this Amendment shall not, except as
expressly provided herein, constitute a





--------------------------------------------------------------------------------





waiver of any provision of, or operate as a waiver of any right, power or remedy
of the Parties under the Agreement. In the event of any conflict or
inconsistency between the terms of this Amendment and the terms of the
Agreement, the terms of this Amendment shall control.


5.    Other Miscellaneous Terms. Sections 10.4, 10.6, 10.7, 10.8, 10.9, 10.10,
10.11 and 10.12 of the Agreement shall apply to this Amendment, mutatis
mutandis, as if they were restated in full, with each reference to “this
Agreement” in such sections of the Agreement being deemed a reference to this
Amendment.


6.    Full Force and Effect. Except as specifically amended herein, the Parties
hereby acknowledge and agree that all of the terms and provisions set forth in
the Agreement remain in full force and effect in all respects.


7.    Further Assurances. In connection with this Amendment and all the
transactions contemplated by this Amendment, each Party agrees to execute and
deliver such additional documents and instruments as may be required and to
perform such other additional acts as may be necessary or appropriate to
effectuate, carry out, and perform all of the terms and provisions of this
Amendment.IN WITNESS WHEREOF, the Parties have executed this Amendment as of the
date first written above.
 
INVESCO LTD.




By:/s/ Loren M. Starr                                       
Name: Loren M. Starr
Title: Senior Managing Director and
                      Chief Financial Officer
 
GEM ACQUISITION CORP.




By:/s/ Loren M. Starr                                       
Name: Loren M. Starr
Title: Chief Executive Officer and
                      Chief Financial Officer
   
 
GEM ACQUISITION TWO CORP.




By:/s/ Loren M. Starr                                        
Name: Loren M. Starr
Title: Chief Executive Officer and
                      Chief Financial Officer
   
 
MM ASSET MANAGEMENT HOLDING LLC




By:/s/ Elizabeth Ward                                      
         Name: Elizabeth Ward
Title: Executive Vice President
 
OPPENHEIMER ACQUISITION CORP.




By: /s/ Arthur P. Steinmetz                            
         Name: Arthur P. Steinmetz
Title: President and Chief Executive Officer
  








